Citation Nr: 0717197	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-25 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial compensable disability rating for 
bilateral feet plantar warts and calluses, claimed as painful 
feet.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from August 1962 to September 
1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In March 2006, the veteran and his spouse testified at a 
personal hearing over which the undersigned Veterans Law 
Judge presided while at the RO.  A transcript of the hearing 
has been associated with the claims folder.


FINDING OF FACT

The veteran's service-connected bilateral foot disability is 
manifested by moderate symptoms, including hammer toes, 
calluses, pain, altered sensation and limitation of motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating 
of 10 percent, and not higher, for service-connected right 
foot plantar warts and calluses, claimed as painful feet, 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.72, Diagnostic Code 
5284 (2006).

2.  The schedular criteria for an initial disability rating 
of 10 percent, and not higher, for service-connected left 
foot plantar warts and calluses, claimed as painful feet, 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.72, Diagnostic Code 
5284 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.  

In the decision below, the Board grants the veteran's claim 
for an increased disability rating.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Increased Disability Ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005).  Separate 
diagnostic codes identify the various disabilities.  Id.  It 
is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2006), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2006).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  There is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban, 6 Vet. 
App. 261-62; 38 C.F.R. § 4.14 (2006) (precluding the 
assignment of separate ratings for the same manifestations of 
a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2006). 

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated  functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The guidance provided under DeLuca must be 
followed in adjudicating claims where a rating under the 
diagnostic code provisions governing limitation of motion 
should be considered.  However, the provisions of 38 C.F.R. § 
4.40 and 38 C.F.R. § 4.45, should only be considered in 
conjunction with the diagnostic code provisions predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2006). 
The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

Plantar warts are not listed under any particular diagnostic 
code provision.  When an unlisted condition is encountered, 
it is permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies are to be avoided, as is 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  Nor are ratings assigned to organic 
diseases and injuries to be assigned by analogy to conditions 
of functional origin.  38 C.F.R. § 4.20 (2006).

In this case, the veteran's bilateral foot disability, 
originally claimed as painful feet, has been alternatively 
diagnosed as hammer toes, plantar warts, plantar callosities, 
and claw toes, has been evaluated as noncompensable, by 
analogy pursuant to Diagnostic Code 7813 which provides the 
rating criteria for dermatophytosis.  The effective date of 
the current rating criteria for evaluating skin disorders 
found in the Rating Schedule at 38 C.F.R. 4.118 is August 30, 
2002.  See 67 Fed. Reg. 49,590-99 (July 31, 2002) (codified 
at 38 C.F.R. § 4.118 (2006)).  The veteran's initial claim 
was received by the RO on February 25, 2004.  As such, the 
current rating criteria will be applied in determining the 
current level of the veteran's disability.

Diagnostic Code 7813 rates dermatophytosis (including tinea 
corporis, tinea capitis, tinea pedis, tinea barbae, tinea 
unguium, and tinea cruris) as a disfigurement of the head, 
face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic 
Code 7806), depending upon the predominant disability.  38 
C.F.R. § 4.118 (2006).

Dermatitis or eczema is assigned a 60 percent disability 
rating when more than 40 percent of the entire body or more 
than 40 percent of exposed areas are affected, or; constant 
or near-constant systemic therapy is required during a 12-
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy is required for a 
total duration of six weeks or more, but not constantly, 
during a 12 month period.  A 10 percent rating is assigned 
where at least 5 percent, but less than 20 percent, of the 
entire body is affected; or at least 5 percent, but less than 
20 percent, of exposed areas are affected, or; intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, is required for a total duration of 
less than six weeks during the past 12-month period.  A 
noncompensable disability rating is assigned when less than 5 
percent of the entire body or less than 5 percent of exposed 
areas are affected, and; no more than topical therapy was 
required during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2006).

The veteran's service medical records had shown a history of 
recurrent plantar warts and thick calluses which required 
periodic shaving.  His separation examination report revealed 
that the veteran had thick calluses, without current warts.

Private outpatient and hospital treatment records from R. H. 
Nielsen, D.P.M., dated from January 1989 to April 2003 shows 
that the veteran was treated intermittently for symptoms 
associated with his bilateral foot disability.  A July 2001 
treatment record shows a history of toe straightening 
surgery, followed by subsequent infection and pin removal 
procedures.

A February 2003 outpatient treatment record from Dr. Nielsen 
shows that the veteran left clawed foot had improved 
significantly following corrective surgery.  The right side 
was said to have mild clawed toes which were not causing 
significant discomfort.  There was reported pain over the 
metatarsal heads and secondary scattered thickened callus 
development, which required intermittent paring.

Outpatient treatment records from Dr. Nielsen dated from 
March 2003 to April 2003 show continued reports of painful 
calluses in both feet, painful curled nails of both feet, and 
painful hammer toes on the right foot.

A VA examination report dated in November 2004 shows that the 
veteran reported constant pain in both feet, that was worse 
at the end of the day.  He described the pain as both sharp 
and dull, and equally the same in the right and left foot.  
The pain would be present with both sitting and standing, and 
was described as a six on a scale of 10.  He also reported 
bilateral foot weakness, fatigue, stiffness, and swelling.  
He did not take medication for his symptoms, but did use 
orthotics in both his shoes.  He noted that he had not missed 
any work in the preceding six months due to problems with his 
feet.

Physical examination of the feet revealed hammer toes of the 
second, third, and fourth toes of the right foot, along with 
hallux valgus of the great toe with 30 degree angulation at 
the metacarpal phalangeal joint.  The left foot had three 
healed surgical scars on the dorsum of the foot in the mid 
tarsal region - the first scar at the great toe four 
centimeters in length, the second scar at the third 
metatarsal two centimeters in length, and the third scar on 
the lateral foot fifth tarsal two centimeters in length.  All 
three scars are well healed with slight bluish discoloration.  
The fourth toe was absent with small residual tag of skin 
proximal to the proximal interphalangeal joint.  The third 
toe had an angulated valgus deformity of 40 degrees at the 
proximal interphalangeal joint.  The veteran was unable to 
fully squat with limited motion and pain in the left foot.   
The right foot had hammer toes on the second, third and 
fourth toes.  Claw foot was not identified on visual 
examination.  There was hallux valgus of the right great toe 
to 30 degrees.  There was tenderness and pain with palpation 
of all toes of the left foot and at the scar lines.  There 
was marked pain to palpation at the head of the fourth 
metatarsal head on the right foot.  There was no calor or 
edema.  

Range of motion studies of the toes of the left foot revealed 
that extension ranged to either 10 or 20 degrees, but there 
was no flexion as the toes had been fused.  Range of motion 
of the toes of the right foot revealed extension was to 30 
degrees on each toe, while  flexion ranged to either 30 or 45 
degrees.  There was reported pain with movement of all toes, 
more so with passive range attempts.  There was no 
instability with range of motion.  There were also several 
small planter's warts and calluses on the toes.  The 
diagnosis was bilateral feet hammer toes; left foot status 
post surgical intervention, including pinning of the great 
toe, with residual scarring, limited range of motion, altered 
sensation, and amputation of the distal fourth toe; and right 
foot persistent hammer toes and associated callus formation 
on the fourth metatarsal head, hallux valgus of the great 
toe, and altered range of motion of the toes.

A letter from Dr. Nielsen dated in March 2006 shows that the 
veteran was said to have been treated for mycotic nails and 
hammer toe deformities of the feet.  The veteran was also 
said to experience bilateral heel and arch pain.  Dr. Nielsen 
described that the pain would increase with activity, and 
that it was likely to persist with aging.

During the March 2006 Travel Board hearing, the veteran and 
his spouse asserted that he would experience daily foot pain 
which would begin in the morning and increase throughout the 
day, particularly with increased activity.  The veteran also 
described that his toes would curl up as a result of altered 
stance due to the foot pain which would result in additional 
disability.  He would experience recurrent intermittent 
calluses which needed to be pared on a regular basis.  He 
indicated that he would use orthotics for relief.  The 
veteran also described that while climbing stairs at work 
increased his symptoms, he was still able to work as a county 
commissioner and engage in a personal business which involved 
physical activity about 60 percent of the time.

The severity of a disorder such as is at issue here is to be 
assessed upon its impact upon the veteran's employability.  
Voerth v. West, 13 Vet. App. 117 (1999); Ardison v. Brown, 6 
Vet. App. 405 (1994). (Holding that (1) where veteran 
testified that his cyst, when inflamed, did not have an 
impact upon his employment, and; (2) where veteran stated 
that his worsened condition would "only last a day or two," 
the Board was not required to schedule a rating examination 
for the period the cyst was inflamed, because "a person who 
experiences a worsened condition for a few days out of a year 
simply is less impaired than someone who suffers from the 
worsened condition for weeks or months."). Cf. Ardison v. 
Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. 
App. 675 (1992).  The veteran has not indicated that he had 
missed any work as a result of his bilateral foot disability.

In considering the rating criteria pursuant to Diagnostic 
Code 7813, the record does not reflect that the veteran's 
symptomatology extended to at least five percent, but less 
than 20 percent, of the entire body; or at least five 
percent, but less than 20 percent, of exposed areas are 
affected, or; that intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, was 
required for a total duration of less than six weeks during 
the past 12-month period.  As such, an increased disability 
rating of 10 percent, based upon rating by analogy to 
impairment resulting from dermatitis or eczema, would not be 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

Moreover, there is no evidence that the scars of the feet are 
unstable or disfiguring, or that they limit the function of 
the affected part.  Therefore, a compensable disability 
rating pursuant to Diagnostic Codes 7802, 7803, or 7804 would 
not be warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, 7804 (2006).

However, in reviewing the evidence of record in conjunction 
with the applicable laws and regulations in a light most 
favorable to the veteran, the Board finds that an increase to 
the veteran's disability rating for his bilateral foot 
disability is warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5284, which provides the criteria for evaluating other 
foot injuries.  Under this diagnostic code provision, a 30 
percent disability rating is warranted for severe foot 
injuries, a 20 percent disability rating is appropriate if 
such foot injuries are moderately severe, and 10 percent 
disability rating is appropriate for moderate foot injuries.

The Board finds that the evidence supports the assignment of 
a 10 percent disability rating for each foot, based on the 
conclusion that each foot manifests symptoms associated with 
a moderate foot injury.  The medical evidence of record 
demonstrates that the veteran exhibits symptoms which include 
bilateral foot pain, hammer toes, calluses, altered sensation 
and limitation of motion.

A disability rating in excess of 10 percent for each foot is 
not warranted, however, as the evidence of record does not 
demonstrate that there is moderately severe impairment.  
Indeed, while the veteran manifests symptoms as described 
above, he nonetheless is able to work for long periods on his 
feet, including climbing stairs and engaging in manual labor 
in his personal business.

In rendering this decision, the Board has taken into the 
consideration functional loss as may be due to the objective 
evidence of pain on motion, fatigue, lack of endurance, and 
weakness, as required by 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 
Vet. App. at 202.  However, the Board finds that these 
symptoms are encompassed by the compensable ratings assigned, 
as such symptoms do not cause additional disability than is 
already accounted for in the assigned disability rating of 10 
percent for each foot.

The Board has also considered Diagnostic Codes 5276, 5277, 
5280, 5281, and 5283, which concern disabilities of the foot 
and provide for ratings higher than 10 percent.  However, 
since the veteran's bilateral foot disability is not shown by 
the medical evidence to specifically manifest flatfoot, weak 
foot, severe hallux valgus, all hammer toes, or malunion or 
nonunion of the tarsal or metatarsal bones, these diagnostic 
codes are not applicable.  Moreover, Diagnostic Code 5278 
would not provide a greater benefit to the veteran as there 
is no indication that he has claw foot of all toes.

In particular regard to Diagnostic Code 5282, which concerns 
schedular rating criteria for hammer toe, although the 
competent medical evidence of record shows intermittent 
reports of hammer toes, there is no evidence that there all 
the toes are manifested by hammer toes, and even if this were 
the case, a disability rating in excess of 10 percent is not 
available.  38 C.F.R. § 4.72, Diagnostic Codes 5282 (2006).

Consideration has also been given to providing the veteran 
higher ratings for the veteran's service-connected 
disabilities on an extra-schedular basis under 38 C.F.R. § 
3.321(b)(1) (2004).  The Board emphasizes that the Schedule 
for Rating Disabilities is based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  As the 
evidence of record does not document that this case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, referral for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not 
applicable under the circumstances.  Indeed, the Board notes 
that the veteran testified he is fully employed, and he has 
not shown that he has lost any work as a result of his 
service-connected disabilities.

Thus, while the veteran does not have all of the 
symptomatology consistent with a 10 percent disability rating 
for each foot, the Board finds that overall, the veteran's 
disability picture more nearly approximates that which allows 
for a 10 percent disability rating for each foot.  38 C.F.R. 
§§ 4.7, 4.21 (2006).

Although the Board presently grants a 10 percent disability 
rating for each foot, the award is based upon the benefit-of-
the-doubt doctrine, as the evidence for and against the claim 
is in approximate balance.  However, the evidence clearly 
does not support the assignment of a higher disability 
rating, as set forth in the rating criteria described above.  
Fletcher v. Derwinski, 1 Vet. App. 394 (1991). 


ORDER

Entitlement to a 10 percent disability rating for service-
connected right foot plantar warts and calluses, claimed as 
painful feet, is granted, subject to the applicable criteria 
governing the payment of monetary benefits.

Entitlement to a 10 percent disability rating for service-
connected left foot plantar warts and calluses, claimed as 
painful feet, is granted, subject to the applicable criteria 
governing the payment of monetary benefits.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


